Citation Nr: 1722105	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  16-44 933	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for otitis media.

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for ischemic heart disease.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for renal failure.

9.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

10.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Leslie D. Gaines, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On May 24, 2017, prior to the promulgation of a Board decision, the Board received notification from the appellant, through his authorized representative, that he requested to withdrawal his appeal as to the issues of entitlement to a compensable disability rating for otitis media; and entitlement to service connection for diabetes mellitus type II, hypertension, sleep apnea, ischemic heart disease, GERD, erectile dysfunction, renal failure, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity and TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to a compensable disability rating for otitis media; and entitlement to service connection for diabetes mellitus type II, hypertension, sleep apnea, ischemic heart disease, GERD, erectile dysfunction, renal failure, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity and TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2016).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received on May 24, 2017, the Veteran requested to withdraw his appeal of all issues, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal is dismissed.


		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


